DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, last paragraph of Applicant’s remarks, filed 4 February 2022, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.
In particular, Applicant argues that, as depicted in fig. 8 of Forrest, the pigment carrying layer 138 results in the spacing between the forming tools 102 and 106 being greater than the thickness of the tab, contrary to the requirements of claim 1, and upon further consideration in light of Applicant’s arguments, the examiner agrees that Forrest cannot be properly applied as prior art to Applicant’s claimed invention as described by the features of claim 1. Accordingly, the rejection thereto under 35 U.S.C. 102 has been withdrawn.

Applicant further notes that although claim 15 differs in scope from claim 1, claim 15 requires the same feature, i.e. requires the spacing between at least part of each of the raised features and at least part of each of the respective recessed features to be less than the thickness of the tab stock, and therefore the rejection of claim 15 should also been withdrawn for similar reasons and the examiner is in agreement with Applicant’s assessment for reasons 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method of marking indicia on tab stock user to provide tabs for use with can ends wherein a spacing between at least part of each of the raised features and at least part of each of the respective recessed features is less than the thickness of the tab stock in said regions within tab forming areas, when considered in combination with the other limitations recited in the instant claim.
As to claim 15: The prior art of record does not disclose or render obvious to the skilled artisan a tab press configured to accept tab stock having a thickness of between 0.24 mm and 0.26 mm and further configured to produce tabs marked with indicia wherein a spacing between at least part of each of the raised features and at least part of each of the respective recessed features is less than the thickness of the tab stock the tab press is configured to accept, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-14 and 16-20: Each of said claims depend from one of claims 1 or 15 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856